Citation Nr: 1128397	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2007, the Veteran was afforded a personal hearing before a hearing officer at the RO.  A transcript of the hearing is of record.  In November 2009 and February 2011, the Board remanded the present matter for additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that in April 2011, the Appeals Management Center (AMC) received VA treatment records dated March 2011 relating to the Veteran's claim for hemorrhoids.  There is no indication that the AMC considered this additional relevant medical evidence as there is no subsequent supplemental statement of the case (SSOC).  On remand, the March 2011 VA treatment records must be considered.  A SSOC will be furnished if the RO receives additional pertinent evidence after a statement of the case (SOC) or most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  38 C.F.R. §§ 19.31(b)(1), 20.1304. 

In addition, the Board finds that a VA examination is necessary in order to make a determination in this case.  The evidence shows that during the May 2010 VA examination, the Veteran was found to have symptoms of anal itching with no diarrhea, pain, tenesmus, swelling, or discharge.  There was occasionally bleeding with constipation and a small amount of redundant tissue, but no thrombosis, fecal incontinence, or external hemorrhoids.  

In a letter from his private physician dated November 2010, stool cards were reported to be positive for blood and further evaluation was found to be necessary by a gastroenterologist.  

The recently submitted VA treatment records show that in March 2011, the Veteran received VA treatment for complaints of weakness, worsening dyspnea on exertion, and dizziness for about three weeks.  He reported having gastrointestinal bleeding in the past and had bright red blood per rectum, which he attributed to hemorrhoids, as well as dark brown stool.  Physical examination revealed hemorrhoid tags with no bleeding.  The Veteran was diagnosed as having gastrointestinal bleed, anemia, and dysrhythmia.  

It appears from the medical evidence of record that the Veteran may suffer from a separate gastrointestinal condition(s) other than hemorrhoids.  The medical evidence does not clearly show whether the Veteran's anemia and bleeding are attributed to the Veteran's service-connected hemorrhoids or another nonservice-connected condition.  Therefore, an examination is necessary in order to determine the nature and severity of the symptoms related to the Veteran's service-connected hemorrhoids.  38 C.F.R. § 4.2.

As a remand is necessary in this case, any additional private and VA treatment records should also be obtained on remand.  The Veteran should be contacted and asked to identify any and all recent VA and non-VA sources of treatment for his hemorrhoids that are not already of record.  The Board notes that pursuant to the November 2009 and February 2011 Board remands, the Veteran was requested to complete an authorization form in order for the RO to obtain treatment records from Dr. D.F.  The Veteran failed to respond to this request, but later submitted the November 2010 letter from Dr. D.F. showing that he was receiving treatment related to gastrointestinal problems.  The Veteran is afforded another opportunity to provide an authorization form in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his hemorrhoids that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record, including but not limited to those from Dr. D.F. from May 2007 to present.  All efforts to obtain these records should be fully documented.  

2.  After completion of the foregoing, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected hemorrhoids.  The claims file must be made available to the examiner prior to the examination.  All necessary tests should be conducted and all clinical findings reported in detail.  

The examiner must assess the severity of the Veteran's hemorrhoids, and include a discussion as to whether the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The examiner is also asked to indicate whether the hemorrhoid disability is manifested by persistent bleeding with secondary anemia.  

Additionally, the examiner is asked to distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected hemorrhoids and any symptoms associated with the nonservice-connected gastrointestinal condition(s).  If it is medically impossible to distinguish among symptomatology resulting from the disabilities, the examiner should state this in the examination report.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained, to include specific consideration of the March 2011 VA medical treatment records and any additional evidence obtained on remand.  If the decision with respect to the claim remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


